Citation Nr: 0708918	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-41 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Validity of an overpayment of compensation benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
February 1998, and from at least May 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decision that 
retroactively reduced the veteran's educational compensation 
benefits, resulting in an overpayment.  The veteran disagreed 
with the fact that an overpayment was created.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The record reflects that in August 2004 the veteran had 
recently been sent correspondence notifying him that his 
monthly benefits had been reduced, effective February 8, 
1998, because he did not qualify for an increased rate under 
the Army College Fund, as he had not enlisted in the Selected 
Reserves upon his release from active duty.  A copy of the 
correspondence informing his of his reduction in benefits and 
corresponding debt, however, is not of record, nor is the 
calculated amount of the veteran's alleged debt. 

An October 2004 statement of the case confirmed the validity 
of the veteran's debt.  Significantly, however, this 
determination did not include the calculated amount of the 
debt, or apprise the veteran of his rights to request a 
waiver of overpayment, or of his rights to appeal the 
determination.  These procedural inadequacies must be 
corrected before a determination can be made as to the 
validity of his debt to VA.

Additionally, it appears from a review of the file that the 
veteran's current location is unknown to VA.  However, 
correspondence from the veteran dated in December 2004 shows 
that he was currently on active duty in Kuwait.  Therefore, 
on remand, the Army should be contacted in order to ascertain 
the veteran's current whereabouts.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Department of the Army 
in order to determine whether the 
veteran is currently on active duty, 
and, if so, where he is currently 
stationed.  A request should be made 
for the veteran's last known mailing 
address.

2.  Adjudicate the validity of the 
creation and calculation of the debt, 
establishing the amount of the 
veteran's debt by completing a Paid-Due 
Audit, to include any necessary 
evidentiary development.

3.  Provide notice of the Paid-Due 
Audit to the veteran, including notice 
of the amount of the debt calculated, 
and of his opportunity to respond, 
request a waiver of overpayment, and of 
his appeal rights.

4.  Then, review the issue on appeal of 
the propriety of the creation and 
calculation of the debt.  If further 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case including all pertinent 
regulations, and allow the veteran an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



